Citation Nr: 0509239	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  95-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948, was in the United States Reserves from April 1948 to 
February 1956, and served in the United States Air Force 
National Guard from September 1957 to April 1985, with 
verified periods of active duty and active duty for training 
which are set out in detail below.  

This appeal arises from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2002, the Board undertook development of the 
appellant's claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in October 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claims have been returned to the Board.  The 
actions ordered in the October 2003 remand have been 
completed to the extent possible.  The claim is now ready for 
further appellate review.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998; at the time of his 
death, service connection was not in effect for any 
disability.  

2.  The cause of death was an acute myocardial infarction 
with underlying coronary artery disease.  

3.  A service-connected disability did not cause or 
contribute to the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause veteran's death is not 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The April 1994 rating decision which denied service 
connection for the cause of the veteran's death preceded the 
passage of the VCAA.  The RO in the July 2001 supplemental 
statement of the case informed the appellant of the passage 
of the VCAA and readjudicated her claim.  Any defect in 
notifying the appellant of the VCAA has been cured.  

In June 2002 VA sent a letter to the appellant explaining 
that the Board was undertaking additional development of her 
claim.  The letter explained what actions VA would take and 
what she actions she needed to take.  In October 2003 the 
claim was remanded for further development.  A letter was 
sent to the appellant in April 2004 explaining the status of 
her claim, what actions she could take, and what evidence was 
necessary to support her claim.  A supplemental statement of 
the case was issued to her in December 2004 which included 
the regulations effectuating VCAA and again readjudicating 
her claim.  In January 2005 a supplemental statement of the 
case was issued to the appellant.  She submitted a statement 
in February 2005 indicating she had no additional evidence.  

VA has verified the veteran's periods of active duty to the 
extent possible.  The claims folder contains the veteran's 
records of treatment for coronary artery disease and copies 
of his service medical records.  The appellant submitted a 
copy of the veteran's Certificate of Death and statements 
from the veteran's private physician.  In addition, she gave 
testimony at a hearing before a Hearing Officer at the RO in 
September 1994.  

Given the absence of medical evidence documenting either 
heart disease or symptoms of cardiovascular disease in 
service during the periods of the veteran's active duty, 
there is no basis for requesting a medical opinion.  
38 C.F.R. § 3.159(c)(4) (2004).  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(a)(2004).  

The term "active military, naval or air service" includes-
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(22) and (24)(West 2002); 38 C.F.R. § 3.6 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis 
and cardiovascular disease, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The veteran must have served 90 days or more during a period 
of war or after December 31, 1946 for the presumptive service 
connection provisions of 38 C.F.R. §§ 3.307, 3.308 and 3.309 
(2003) to be applicable.  The requirement of 90 days service 
means active, continuous service.  38 C.F.R. 
§ 3.307(a)(1)(2004).   

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  

Factual Background and Analysis.  The appellant is seeking 
service connection for the cause of the veteran's death.  The 
Certificate of Death indicates the veteran died on March [redacted], 
1993.  The immediate cause of death was listed as an acute 
myocardial infarction with coronary artery disease as the 
underlying cause.  There was no indication as to the interval 
between the date of onset of coronary artery disease and the 
veteran's death.  

March [redacted], 1993 records from Arlington Medical Center indicate 
the veteran was brought to the emergency room in full cardiac 
arrest and efforts to resuscitate him by paramedics were 
unsuccessful.  The emergency physician determined the veteran 
had expired.  Private medical records reveal the veteran was 
first diagnosed with heart disease in January 1980 after a 
cardiac catheterization revealed severe arteriosclerotic 
heart disease.  A May 2004 letter from the veteran's private 
cardiologist wrote he treated the veteran from 1979 until 
just prior to his death in 1993 for heart problems.  His 
cardiologist also stated the veteran's death was due to an 
acute myocardial infarction secondary to coronary artery 
disease.  

The evidence clearly establishes the veteran died as result 
of a myocardial infarction due to coronary artery disease.  
The evidence also indicates the myocardial infarction which 
was the immediate cause of death did not occur in service.  
In order of the appellate to prevail, the evidence must 
demonstrate the coronary artery disease which was the 
underlying cause of his death and contributed to his death, 
should be service connected.  

During his lifetime the veteran did not file a claim for 
service connection for any disability.  Service connection 
was not granted for any disorder during his lifetime.  

The appellant contends the veteran was "in service" when he 
was originally diagnosed with heart disease in January 1980.  
In the alternative she has asserted his periods of service 
aggravated his heart disease.  For the appellant to prevail 
the evidence must demonstrate that coronary artery disease 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 C.F.R. § 3.303 (2004).  

The pivotal factor in this case is the nature of the 
veteran's service.  The appellant has asserted the veteran 
was "serving" in the National Guard at the time severe 
coronary artery disease was diagnosed in January 1980.  She 
is correct.  Nevertheless, service connection is only 
provided for disease incurred in active service.  38 U.S.C.A. 
§ 101 (22) and (24) (West 2002); 38 C.F.R. § 3.6 (2004).  For 
that reason the Board carefully reviewed the service 
personnel records to identify any the dates the service 
department verified as being periods of active duty within 
the meaning of the law.  

The veteran had three distinct periods and types of service.  
He served first in the United States Navy, then in the United 
Stated Naval Reserve, and finally in the United States Air 
Force National Guard.  

The veteran's Notice of Separation from U.S. Naval Service 
reveals he entered active service in June 1946 and was 
separated from active duty in April 1948.  A period of active 
duty of one year, nine months and 26 days was noted.  

A December 1967 Report of Discharge noted the veteran had 
prior service from April 1948 to February 1956 in the United 
States Reserves.  No periods of active duty, active duty for 
training or inactive duty for training have been verified 
during his reserve service.  

The Office of the Adjutant General of the State of Texas has 
provided NGB Form 22s which indicate the veteran served from 
September 1957 to December 1967 and from October 1974 to 
April 1985 in the Air National Guard of Texas.  

When the appellant has claims which arise from different 
periods of service the appellant must establish basic 
eligibility for VA benefits based upon each period of 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  That involves verification of active service, the 
type of active service, such as active duty, active duty for 
training or inactive duty for training.  In order to 
determine the laws and regulations which are applicable in 
each instance, the Board must consider the type of service, 
length of service, and whether the service was during 
peacetime or wartime, and the dates of such service.  

There is no question that the veteran's first period of 
service in the U.S. Navy from June 1946 to April 1948, meets 
the criteria for active duty set out at 38 U.S.C.A. § 104 
(West 2002); 38 C.F.R. § 3.6 (2004).  The nature, length and 
dates of his service meet the criteria for basic eligibility, 
and he is considered a "veteran" and eligible for VA 
benefits based on service during that period.  Unfortunately, 
the evidence does not support a finding that coronary artery 
disease was incurred during the veteran's period of active 
duty in the Navy.  His June 1946 physical examination found 
his heart and blood vessels were normal.  His blood pressure 
was 130/70.  There are no records of treatment for any heart 
related disorders in service.  In April 1948 service medical 
records reveal the veteran was examined and found physically 
qualified for discharge.  Separation examination revealed his 
cardiovascular system and heart were normal.  The condition 
of his arteries was good and his veins were elastic.  His 
blood pressure was 128/70 and after three minutes, 130/74.  

Service connection may also be granted, based on the 
regulations granting service connection on a presumptive 
basis for his service in the U. S. Navy, since the veteran 
had active duty, that was for a continuous period of 90 days.  
38 C.F.R. 38 U.S.C.A. § 3.307(a)(1)(2004).  There are no 
records of any diagnoses or treatment of cardiovascular 
artery disease during the initial post service year.  

As the first diagnosis of coronary artery disease is in 
January 1980, and there is no evidence of symptoms of heart 
disease during his period of service in the Navy, there is no 
basis for finding coronary artery disease was incurred during 
the veteran's active duty with the U. S. Navy or during the 
initial post service year.  38 C.F.R. § 3.303, 3.307, 3.309 
(2004).  

As there is no verification of record which indicates the 
veteran had any period of active duty during his service in 
the Reserves from April 1948 to February 1956 basic 
eligibility for VA benefits has not been demonstrated based 
on that period of service.  38 U.S.C.A. § 104 (West 2002); 
38 C.F.R. § 3.6 (2004).  The only reference in the claims 
folder to such service is the notation on the December 1967 
discharge from the National Guard which listed his prior 
service in the United Stated Navy Reserve .  As no periods of 
active duty have been verified from April 1948 to February 
1956, basic eligibility for VA benefits based on that period 
has not been demonstrated.  Therefore there is no basis for 
granting service connection for any disability based on that 
period of service.  

Third, the Board has considered whether coronary artery 
disease was incurred during the period of Air National Guard 
service.  The Board has noted the appellant's contention that 
the veteran was in basic pay status during his National Guard 
service.  The service department's findings as to the nature 
of the veteran's service are binding and conclusive upon VA.  
VA does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  The Adjutant General of the State of Texas has 
provided documentation that verifies the following periods of 
active duty (AD), active duty for training (ACDUTRA), and 
inactive duty for training (INACDUTRA):

ACDUTRA   December 6, 1974 to December 21, 1974
 December 5, 1975 to December 20, 1975
		 October 23, 1976 to November 6, 1976
	 	 April 2, 1977 to April 17, 1977
              	 April 23, 1978 to April 27, 1978



AD                April 14, 1978
		November 1982 (exact dates unverified)
INACDUTRA June 1, 1980 for 20 days
   April 16, 1983 for fifteen days

The Board first noted the law and regulations distinguishes 
between diseases and injuries when defining the criteria for 
service connection.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. 
§ 3.6 (2004).  Service connection is only provided for 
diseases which are incurred or aggravated on AD or ACDUTRA.  
38 U.S.C.A. § 104(24) (West 2002); 38 C.F.R. § 3.6 (2004).  
Service connection is granted only for injuries, including 
myocardial infarctions, incurred during INACDUTRA.  As there 
is no evidence of any injury during INACDUTRA, and the 
veteran's myocardial infarction did not occur during a period 
of INACDUTRA, there is no basis for granting service 
connection based on any period of INACDUTRA.  For the 
appellant to prevail the evidence must demonstrate that on 
one of the dates verified as AD or ACDUTRA, his coronary 
artery disease had its onset or was aggravated.  

Service medical records include periodic Reports of Medical 
Examinations dated in September 1957, September 1960, July 
1963, April 1966, and on dated October 19, 1974; October 2, 
1976; October 14, 1978, August 16-17, 1980, April 11, 1982, 
April 14, 1983 and November 3, 1984.  Those examination 
reports include findings related to the veteran's heart 
disease from August 1980 through November 1984.  None of 
those dates of the periodic examinations coincide with any 
verified period of AD or ACDUTRA.  There are no records or 
lay evidence of any symptoms of heart disease recorded during 
any period of AD or ACDUTRA.  (The Board reviewed the 
testimony of the appellant at her hearing at the RO in 
September 1994 and her statements.  The appellant and the 
veteran were not married during his service in the National 
Guard.  As she did not have direct knowledge of any event or 
occurrence during the veteran's service, they are of no 
probative value in that regard.)

The Board previously requested a opinion from a VA physician 
as to the onset date of the veteran's cardiovascular disease.  
The VA physician was misinformed as to the dates of the 
veteran's ACDUTRA.  For that reason his opinion as to whether 
its onset date was during ACDUTRA is of no probative value, 
since it is based on an inaccurate factual premise.  What is 
of probative value is his assessment that there are no 
records of any symptoms of coronary artery disease prior to 
1980 and his explanation that coronary artery disease is a 
progressive problem which likely had been developing for 5 to 
10 years prior to the actual presentation in 1980.  

The veteran was not examined at the time of his entrance into 
any of the verified periods of AD or ACDUTRA.  As a result he 
is not presumed to be sound at the time of entrance into any 
of those periods of AD or ACDUTRA.  38 C.F.R. 
§ 3.304(b)(2004); See also Paulson v. Brown, 7 Vet. App. 466 
(1995).  As the VA physician has indicated coronary artery 
disease existed prior to its diagnosis in 1980 for a period 
of 5 to 10 years, it preexisted the verified periods of AD 
and ACDUTRA in the Air National Guard.  

This raises the question of whether the veteran's preexisting 
coronary artery disease was aggravated in service.  The Board 
considered whether the claim should be remanded again to 
obtain a medical opinion.   In this case there are no 
findings to be reviewed which could form a basis for any 
medical opinion.  When the Board previously remanded the 
claim for an opinion the VA physician stated he found no 
records of any symptoms prior to 1980.  The regulations 
define the adjudicatory process as including consideration of 
the "facts shown" and all "procurable and assembled data."  
38 C.F.R. § 3.102 (2004).  When there are no findings and no 
lay evidence to be reviewed by a physician, there is no 
factual basis on which a medical professional could base an 
opinion.  Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

The Board has also considered whether the holding in Cotant 
v. Principi, 17 Vet. App. 116 (2003) provides a basis for 
finding a presumption of aggravation of coronary artery 
disease during AD or ACDUTRA.  This case may be distinguished 
from the facts in Cotant.  In Cotant the appellant had been 
medically discharged from the National Guard due to a bruised 
hip and later served a period of active duty in the U. S. 
Navy.  The appellant's claim in Cotant arose not from his 
period of service in the National Guard, but from his later 
active duty in the U.S. Navy.  In addition, the appellant had 
been treated prior to his period of National Guard service 
and during his active duty in the U.S. Navy and there were 
medical records detailing his treatment.  The regulations at 
38 C.F.R. § 3.306(b) specifically instruct that aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
There is no evidentiary basis for finding any increase in 
severity of the coronary artery disease during the periods of 
verified active service in the National Guard.  

In the alternative the Board also considered whether service 
connection for coronary artery disease could be granted based 
on the regulations providing presumptive service connection.  
The provisions of 38 U.S.C.A. § 1112 providing presumptive 
service connection for arteriosclerosis and cardiovascular 
disease diagnosed within one year of service separation, are 
applicable only in the case of veterans who served for ninety 
days.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  As 
there is no verification of any period of continuous active 
service of ninety days duration during National Guard 
service, presumptive service connection is not applicable.  

When the preponderance of the evidence is against granting 
service connection for coronary artery disease, there is no 
basis for granting service connection for the cause of the 
veteran's death.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


